DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the references fail to accurately teach  “wherein the DMRS occupies one or more resource elements (REs) within a physical resource block (PRB) and does not fully occupy the PRB, wherein a remaining one or more REs within the PRB are unused and power boosting is applied, wherein the power boosting provides a higher power to the DMRS relative to the PBCH” as now claimed.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim incorporating elements of claim 13 however the claim was not incorporated with the same intervening claims and the language has been modified thus changing the scope of the invention necessitating a new grounds of rejection after an updated search.

Claim Objections
Examiner notes that at least claim 5 and 6 are not annotated properly. Claim 5, in the previous set of claims filed 8/13/2021 recites “The base station of claim 3” and claim 6 also depended on claim 3. The current set of claims recites claim 5 “The base station processor of claim 1” meaning “claim 3” was changed to “Claim 1” but this was not annotated accordingly. The same objection is made about claim 6. Applicant must annotate properly the amended language so it is clear what has been changed between claim sets. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, Applicant recites that this is based on claim 8 but then cites that the DMRS sequence is based on a m-sequence or Gold code sequence. However, claim 8 and 7 recite the DMRS sequence generation is Zadoff-Chu sequence. The specification does not provide support for a DMRS sequence that is based on the Zadoff-Chu generation and m-sequence/Gold code sequence simultaneously. Specification cites alternative / exclusive examples in which either the Gold code sequence / m-sequence is used, or a Zadoff-Chu sequence, but are not both at the same time. There is no evidence supporting both types of sequences for DMRS at the same time. The same rejection is applied for claim 28 and Examiner recommends Applicant adjust the claim dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9-10, 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and claim 28 are rejected as claim 9 depends on claim 8 and claim 7, these claims together reciting a DMRS sequence that is both Zadoff-Chu sequence and one of the m-sequence or Gold code sequence, but it is rendered indefinite as it is not clear how the sequence can be more than one of these types at the same time and there is no evidence in the specification to support this claim. Claim 28 is rejected for the same reason.
Claim 10 is rejected as it recites the limitation "the M-sequence” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 relies on claim 7, and claim 7 does not define a M-sequence thus this term is indefinite in its recitation of claim 10. Claim 29 is rejected for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 13, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ly et al. (“Ly”) (US 20180302182 A1).

Regarding claim 1, Ly teaches:
[¶0055 DL communications using OFDM waveforms, ¶0071 signals sent and thus multiplexed as in Figure 6 by gNB], a physical broadcast channel (PBCH) and an associated demodulation reference signal (DMRS) in a time division multiplexing (TDM) manner [Figure 6, ¶0074 and ¶0080, shows a PBCH multiplexed with DMRS, and see ¶0080, the PSS/SSS may be used as a DMRS, which is TDM with PBCH 602, 606, 604, thus considered a DMRS]; wherein the DMRS occupies one or more resource elements (REs) within a physical resource block (PRB) and does not fully occupy the PRB [Figure 6, PSS, SSS do not occupy full PRB BW, and PSS/SSS used as an associated DMRS], wherein a remaining one or more REs within the PRB are unused and power boosting is applied, wherein the power boosting provides a higher power to the DMRS relative to the PBCH [¶0080 unused PRBs used for power boosting the PSS/SS used as a DMRS]
and transmitting, by the gNB, the PBCH by employing an orthogonal frequency division multiplexing (OFDM) waveform and its associated DMRS [¶0055, ¶0071, DL signals transmitted using OFDM waveforms].

Regarding claim 2, Ly teaches:
The processor of claim 1, wherein the PBCH spans a first number of symbols (K1) and the associated DMRS spans a second number of symbols (K2), wherein K1 and K2 are constant [Ly, Figure 6, PBCH included in two symbols in time, and PSS/SSS used as DMRS spans symbols being K1 and K2 comprising at least one symbol for each, Examiner notes that any set value can be considered constant if within a single embodiment the value is not taught to vary with e.g. time, frequency etc.].

Regarding claim 3, Ly teaches:
The processor of claim 1, wherein the PBCH and the associated DMRS occupy N1 PRBs and a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) occupy N2 PRBs, where N1 and N2 are constant [Ly, ¶0080, Figure 6, PBCH occupies N1 PRBs, DMRS is included as PSS/SSS occupy PRBs being N1 and N2].

Regarding claim 4, Ly teaches:
The processor of claim 1, wherein a synchronization signal block (SSB) is not multiplexed with other DL signals/channels in a frequency division multiplexing (FDM) manner [Ly ¶0080, Figure 6 shows SSB, comprises SSS, PSS, PBCH and SSS/PSS used as DMRS, there is no other signal multiplexed in frequency with the SSB and Examiner considers this to mean the SSB is not FDM multiplexed with another signal or channel as only SSB signals included in the SSB bandwidth].

Regarding claim 13, Ly teaches:
The processor of claim 1, wherein, a relative power between the DMRS and the PBCH is 10log10(12/K)dB [Examiner notes that K is not defined thus it can be any value, Ly in ¶0080 teaches the power boost for PSS/SSS acting as DMRS is 3 dB over PBCH, which can be equal to 10log10(12/K) when K = 6 and K can be any value].

Regarding claim 24, Ly teaches:
A base station, comprising: baseband circuitry [¶0055 DL communications using OFDM waveforms, ¶0071 signals sent and thus multiplexed as in Figure 6 by gNB with baseband circuitry] configured for multiplexing a physical broadcast channel (PBCH) and an associated demodulation reference signal (DMRS) in a time division multiplexing (TDM) manner [Figure 6, ¶0074 and ¶0080, shows a PBCH multiplexed with DMRS, and see ¶0080, the PSS/SSS may be used as a DMRS, which is TDM with PBCH 602, 606, 604]; wherein the DMRS occupies one or more resource elements (REs) within a physical resource block (PRB) and does not fully occupy the PRB [Figure 6, PSS, SSS do not occupy full PRB BW, and PSS/SSS used as an associated DMRS], wherein a remaining one or more REs within the PRB are unused and power boosting is applied, wherein the power boosting provides a higher power to the DMRS relative to the PBCH [¶0080 unused PRBs used for power boosting the PSS/SS used as a DMRS]; and
[¶0055, ¶0071, DL signals transmitted using OFDM waveforms].

Regarding claim 25, Ly teaches:
The base station of claim 24, wherein a synchronization signal block (SSB) is not multiplexed with other DL signals/channels in a frequency division multiplexing (FDM) manner [Ly ¶0080, Figure 6 shows SSB, comprises SSS, PSS, PBCH and SSS/PSS used as DMRS, there is no other signal multiplexed in frequency with the SSB and Examiner considers this to mean the SSB is not FDM multiplexed with another signal or channel as only SSB signals included in the SSB bandwidth].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) in view of Si et al. (“Si”) (US 20180248642 A1) and Wei et al. (“Wei”) (US 20190364523 A1).

Regarding claim 5, Ly teaches:
The processor of claim 1 wherein a channel for the PBCH is referred from the SSS [¶0080, PSS/SSS used as DMRS to PBCH thus referred], wherein a same frequency resource is allocated for the transmission of the SSS and the PBCH [Figure 6 shows subcarriers shared for SSS and PBCH].
Ly teaches SSS but not partial cell ID however Si teaches wherein the SSS is used to carry partial cell ID information [¶0159 SSS carries partial cell ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ly such that the SSS includes partial cell ID. Ly teaches PSS/SSS but does not specify this parameter however it would have been obvious to modify Ly to include the partial cell ID as in Si who teaches this allows for detecting the cell ID ¶0159.
Ly-Si teaches SSS with cell ID but does not teach SSB time index however Wei teaches SSS is used to carry SSB time index [¶0131-132, SS time block index indicated via SSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ly-Si such that the SSS includes SSB index. Ly-Si teaches various parameters indicated by the SSS but not expressly SSB however it would have been obvious to modify the SSS to include this parameter as in Wei who teaches this may be indicated by the SSS in order that the terminal can deduce the SS block index and ensure each direction provides indication of time index for a particular burst and flexibly configurable ¶0132.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) in view of Si et al. (“Si”) (US 20180248642 A1) and Liu (US 20200154396 A1).

Regarding claim 6, Ly teaches:
The processor of claim 1.
Ly teaches DMRS and SSS but does not teach time index or cell ID information however Si teaches wherein the DMRS is used to carry an SSB time index and the SSS is used to carry partial cell ID [Si ¶0157 SSS indicates part of NR cell ID, ¶0168 block index and ¶0178, ¶0222 SSB time index indicated by additional DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ly such that the SSS includes partial cell ID and DMRS the SSB time index. Ly teaches PSS/SSS and DMRS but does not specify these parameters however it would have been obvious to modify Ly to include these parameters as in Si who teaches ¶0159 this allows for detecting the cell ID and the SSB timing parameters ¶0222.
Ly-Si teaches SSS and multiple configurations of the SSB in Figure 18 but does not teach multiplexing with DMRS however Liu teaches wherein the DMRS and the SSS are allocated in a same symbol and multiplexed in a time division multiplexing (TDM) manner prior to DFT operation  [¶0105-107, Figure 2, shows SSS and DMRS allocated to a same symbol 40, and also there is multiplexing in a TDM manner as symbol 40 and 30 are multiplex in TDM such that DMRS1 and SSS are TDM multiplexed, Examiner noting that the claim should specify the SSS and DMRS are multiplexed in TDM within the same symbol as Liu teaches allocating the same symbol to SSS, DMRS, and also TDM multiplexing, and considered prior to DFT operation as there is no teaching of a DFT operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ly-Si such that the SSS and the DMRS are multiplexed to a same symbol as well as TDM multiplexing. Ly-Si teaches figure 18 different SSB configurations with different frequency allocations but does not specify SSS may include DMRS however it would have been obvious to specify DMRS multiplexed with SSS as in Liu and TDM with another portion of DMRS according to the claim as Liu teaches this is part of a synchronization block configuration for guaranteeing high utilization rate of the bandwidth ¶0103.

Claim 7, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) in view of Si et al. (“Si”) (US 20180248642 A1).

Regarding claim 7, Ly teaches:

Ly teaches ¶0080 SSB but it is not clear that these claimed sequences are used for DMRS generation however Si teaches wherein a Zadoff-Chu (ZC) sequence is used for the DMRS sequence generation [¶0222 teaches Zadoff-Chu for sequence generation, ¶0224-234 teaches DMRS expressly generated using Zadoff-Chu].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS in Ly is Zadoff-Chu as in the embodiments of Si. It would have been obvious to expressly specify the sequence generation of the DMRS of Ly as in ¶0224-232 of Si to indicate SS block timing ¶0224, ¶0234.

Regarding claim 26, Ly teaches:
The base station of claim 24.
Ly teaches ¶0080 SSB but it is not clear that these claimed sequences are used for DMRS generation however Si teaches wherein a Zadoff-Chu (ZC) sequence is used for the DMRS sequence generation [¶0222 teaches Zadoff-Chu for sequence generation, ¶0224-234 teaches DMRS expressly generated using Zadoff-Chu].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS in Ly is Zadoff-Chu as in the embodiments of Si. It would have been obvious to expressly specify the sequence generation of the DMRS of Ly as in ¶0224-232 of Si to indicate SS block timing ¶0224, ¶0234.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) and Moon et al. (“Moon”) (US 20200367242 A1).

Regarding claim 11, Ly teaches:
The processor of claim 1.
[¶0238 CAZAC sequence among other sequences for DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is CAZAC. Ly teaches SSB sequences and it would have been obvious to specify the sequence in Si is CAZAC as in Moon who teaches this can be one of several sequences used for DMRS generation thus it would have been a simple substitution of parts to replace the sequence of Ly with a CAZAC to be used as a reference signal ¶0238 of Moon to demodulate control signals ¶0102.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) and Yokomakura et al. (“Yokomakura”) (US 20200196332 A1).

Regarding claim 15, Ly teaches:
The processor of claim 1.
Ly teaches PBCH but does not teach PT-RS however Yokomakura teaches wherein a phase tracking reference signal (PT-RS) is associated with the PBCH before DFT operation [¶0109, PTRS mapped to downlink and “associated” with PBCH as it is mapped to resources aside from PBCH and before a DFT operation performed]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the PBCH associated with PT-RS as in Yokomakura. Si teaches DMRS and PBCH and it would have been obvious to additionally define a PT-RS as in Yokomakura wherein the inclusion of this signal with the PBCH is considered associated as Yokomakura teaches ¶0073 this allows for tracking phases according to moving terminal.

Claim 8-10, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) in view of Si et al. (“Si”) (US 20180248642 A1) and Pan et al. (“Pan”) (US 20190357159 A1).

Regarding claim 8, Ly-Si teaches:
The processor of claim 7.
Ly-Si teaches ZC sequence for DMRS but does not teach a root however Pan teaches wherein a root index and/or a cyclic shift of the ZC sequence for DMRS sequence generation is defined as a function of one or more the following parameters: a cell ID, a partial or full synchronization signal block (SSB) index, and a half radio frame index [¶0142-143, ZC sequence used for DMRS, root of ZC function of cell ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with cell ID as a root. Ly-Si teaches ZC sequences and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Regarding claim 9, Ly-Si-Pan teaches:
The processor of claim 8.
Ly-Si teaches ¶0220-222 sequences but it is not clear that these sequences are used for DMRS generation however Si in a different embodiment for achieving multiplexing DMRS and PBCH teaches wherein a max length sequence (m-sequence) or a Gold code sequence modulated using pi/2-binary phase shift keying (BPSK) modulation is used as the DMRS sequence [¶0220 teaches m-sequence for sequence generation, ¶0224-234 teaches DMRS expressly generated using m-sequences].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is m-sequence as in the different embodiments of Si. It would have been obvious to expressly specify the sequence generation of the DMRS of Si ¶0220 as in ¶0224-232 of Si to indicate SS block timing ¶0224, ¶0234. 

Regarding claim 10, Ly-Si teaches:
The processor of claim 7.
[¶0136 teaches m-sequence for DMRS, ¶0139 m-sequence generated from a shift register, parameters like shift function of cell-ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is m-sequence with cell ID as a root. Si teaches m-sequence sequences and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0139.

Regarding claim 27, Ly-Si teaches:
The base station of claim 26.
Ly-Si teaches ZC sequence for DMRS but does not teach a root however Pan teaches wherein a root index and/or a cyclic shift of the ZC sequence for DMRS sequence generation is defined as a function of a half radio frame index [¶0134, half radio frame indication].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with half radio frame as a root. Ly-Si teaches ZC sequences and it would have been obvious to use a half radio frame indication as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Regarding claim 28, Ly-Si-Pan teaches:
The base station of claim 27.
Ly-Si teaches ¶0220-222 sequences but it is not clear that these sequences are used for DMRS generation however Si in a different embodiment for achieving multiplexing DMRS and PBCH teaches wherein a max length sequence (m-sequence) or a Gold code sequence modulated using pi/2-binary phase shift keying (BPSK) modulation is used as the DMRS sequence [¶0220 teaches m-sequence for sequence generation, ¶0224-234 teaches DMRS expressly generated using m-sequences].


Regarding claim 29, Ly-Si teaches:
The base station of claim 26.
Ly-Si teaches ZC sequence for DMRS but does not teach a root however Pan teaches wherein an initialization seed of the M-sequence includes a half radio frame index [¶0134, half radio frame indication].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with half radio frame as a root. Ly-Si teaches ZC sequences and it would have been obvious to use a half radio frame indication as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (“Ly”) (US 20180302182 A1) and Pan et al. (“Pan”) (US 20190357159 A1).

Regarding claim 14, Ly teaches:
The processor of claim 1.
Ly teaches a DMRS but does not teach a cell ID is used however Pan teaches wherein a sequence of the DMRS for the PBCH is determined by a cell ID and/or an synchronization signal block (SSB) timing index [¶0142-143, ZC sequence used for DMRS, root of ZC function of cell ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with cell ID as a root. Ly teaches DMRS and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY L VOGEL/Primary Examiner, Art Unit 2478